Citation Nr: 0700287	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE


1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to Department of Veterans Affairs death 
pension benefits.



WITNESSES AT HEARING ON APPEAL

Appellant, B.H., G.L.






INTRODUCTION

The veteran had recognized service from November 24, 1941, 
February 22, 1942, and from February 3, 1945, to June 30, 
1946.



FINDINGS OF FACT

1.  The veteran did not die from a disease or disability 
which is attributable to his qualifying military service.

2.   The veteran had recognized guerilla service and regular 
Philippine Army service.

CONCLUSION OF LAW

1.  A service-connected disability did not cause or 
substantially contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. § 3.312 (2006). 

2.  The appellant does not have eligibility for Department of 
Veterans Affairs death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the surviving spouse of the veteran.  The 
veteran died on April [redacted], 1968.  Multiple disabilities 
including lung cancer, diabetes mellitus anemia, and 
pulmonary tuberculosis were implicated in his death.
The available service medical records do not report diagnoses 
of any of the diseases noted in the preceding paragraph.  
There are no medical records before 1968 reflecting the 
presence of these diseases.  There is no competent medical 
evidence otherwise linking these conditions to the veteran's 
military service.  Under these circumstances, it is not 
possible to conclude that the veteran's military service 
played any role in his death more than twenty years after his 
release from such service.

The law governing the award of pension benefits does not 
include Philippine veterans who served in the status that the 
veteran did.  Accordingly, as a matter of law it follows that 
the appellant has no death pension eligibility based on the 
veteran's service.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Department of Veterans Affairs death pension 
benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


